NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                         MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


In the Interest of T.E.C., a child.        )
                                           )
                                           )
S.I.C.,                                    )
                                           )
              Appellant,                   )
                                           )
v.                                         )    Case No. 2D17-3802
                                           )
M.L.G.,                                    )
                                           )
              Appellee.                    )
                                           )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for Hendry
County; James D. Sloan, Judge.

S.I.C., pro se.

No appearance for Appellee.




PER CURIAM.


              Affirmed.


CASANUEVA, SLEET, and LUCAS, JJ., Concur.